Digitally signed by
                                                                             Reporter of Decisions
                                                                             Reason: I attest to the
                             Illinois Official Reports                       accuracy and
                                                                             integrity of this
                                                                             document
                                    Appellate Court                          Date: 2018.02.20
                                                                             14:36:04 -06'00'




             Metzler v. Katherine Shaw Bethea Hospital, 2017 IL App (2d) 170001



Appellate Court         BRET METZLER, Plaintiff-Appellant, v. KATHERINE SHAW
Caption                 BETHEA HOSPITAL, Defendant-Appellee.



District & No.          Second District
                        Docket No. 2-17-0001



Filed                   December 13, 2017



Decision Under          Appeal from the Circuit Court of Lee County, No. 16-L-13; the Hon.
Review                  Daniel A. Fish, Judge, presiding.



Judgment                Reversed and remanded.


Counsel on              Stephen T. Fieweger, P.C., of Davenport, Iowa (Stephen T. Fieweger,
Appeal                  of counsel), for appellant.

                        Timothy B. Zollinger, of Ward, Murray, Pace & Johnson, P.C., of
                        Sterling, for appellee.



Panel                   JUSTICE HUTCHINSON delivered the judgment of the court, with
                        opinion.
                        Justices Burke and Spence concurred in the judgment and opinion.
                                             OPINION

¶1       This workplace-discrimination and wrongful-termination suit began as a matter of
     administrative law. When administrative procedures failed to resolve the case, the
     complainant filed suit in the circuit court of Lee County, which ultimately dismissed the
     complaint. For the reasons that follow, we reverse and remand.
¶2       Plaintiff, Bret Metzler, was employed by defendant, Katherine Shaw Bethea Hospital
     (KSB), from 1989 to 2013. He was most recently employed as the hospital’s “Chemistry
     Supervisor.” Metzler alleged that he was harassed by a female superior, received a negative
     performance review, was suspended, and was eventually terminated solely because of his
     sex. After his termination, Metzler filed a complaint alleging unlawful sex discrimination
     under the Illinois Human Rights Act (Act) (775 ILCS 5/1-101 et seq. (West 2014)) with the
     Director of the Illinois Department of Human Rights (Department).
¶3       The Act provides for numerous types of civil actions and administrative remedies for
     unlawful, discriminatory conduct in a variety of contexts. 775 ILCS 5/1-102 (West 2014);
     see, e.g., People ex rel. Madigan v. Wildermuth, 2017 IL 120763 (racial discrimination in real
     estate transactions); State v. Mikusch, 138 Ill. 2d 242 (1990) (age discrimination in
     employment). When a discrimination claim is filed with the Director, the Department
     investigates the claim to determine whether there is substantial evidence to support it. See
     775 ILCS 5/7-101 et seq. (West 2014). If the Director determines that there is substantial
     evidence, the Director may file a complaint with the Illinois Human Rights Commission
     (Commission), which will then settle or adjudicate the claim. See 775 ILCS 5/8-101 et seq.
     (West 2014). If, however, the Director determines that there is no substantial evidence, the
     claimant may petition the Commission to review the Director’s finding or may commence a
     civil action. Id.
¶4       Under the prior version of the Act, a discrimination claim was largely, and almost
     exclusively, a question of administrative law for the Director and the Commission, not the
     courts. The reason for this is that the Act was designed to be a comprehensive and uniform
     scheme to redress discrimination in this state without the need for litigation. Consequently,
     prior to 2007, Illinois courts (and by extension, federal courts applying Illinois law) did not
     recognize a private cause of action for discrimination. See Mein v. Masonite Corp., 109 Ill. 2d
     1, 7 (1985); Williams v. Naylor, 147 Ill. App. 3d 258, 264 (1986); Yount v. Hesston Corp.,
     124 Ill. App. 3d 943, 947-50 (1984); Walker v. Woodward Governor Co., 631 F. Supp. 91, 95
     (N.D. Ill. 1986).
¶5       In 2007, however, the General Assembly overhauled the Act to provide for the redress of
     discrimination claims in court, after they have first been filed with the Director. See Pub. Act
     95-243 (eff. Jan. 1, 2008). The case before us implicates section 7A-102(D)(3) of the Act as
     amended (775 ILCS 5/7A-102(D)(3) (West 2014)). That section states:
                 “(3) If the Director determines that there is no substantial evidence, the charge
             shall be dismissed by order of the Director and the Director shall give the
             complainant notice of his or her right to seek review of the dismissal order before the
             Commission or commence a civil action in the appropriate circuit court. If the
             complainant chooses to have the Human Rights Commission review the dismissal
             order, he or she shall file a request for review with the Commission within 90 days
             after receipt of the Director’s notice. If the complainant chooses to file a request for

                                                -2-
                review with the Commission, he or she may not later commence a civil action in a
                circuit court. If the complainant chooses to commence a civil action in a circuit court,
                he or she must do so within 90 days after receipt of the Director’s notice.” 775 ILCS
                5/7A-102(D)(3) (West 2014).
       With this statutory framework in mind, we return to the facts of this case.
¶6          As noted, in December 2013, Metzler filed his complaint of discrimination with the
       Director. On August 11, 2014, the Director issued Metzler a notice informing him that the
       Department found no substantial evidence that he had been harassed, received a negative
       review, or was suspended or terminated based on his sex. The notice advised Metzler that his
       complaint had been dismissed and that if he did not accept this outcome and wished to
       proceed further, “pursuant to Section 7A-102(D)” of the Act, he had two options: he could,
       within 90 days, either (1) file a request for review before the Commission or (2) commence a
       civil action in the circuit court. Metzler took the first option, and filed a request for review
       before the Commission. On January 21, 2015, the Commission vacated the dismissal and
       ordered the Director to further investigate Metzler’s claims. See 56 Ill. Adm. Code 5300.460
       (1992); 56 Ill. Adm. Code 5300.480 (1981).
¶7          On March 23, 2015, the Director issued Metzler a second notice (substantively identical
       to the first one) stating that his complaint had been dismissed again for lack of substantial
       evidence. This time, too, Metzler sought review before the Commission, and on June 26,
       2015, the Commission once again vacated the Director’s dismissal and ordered the Director
       to further investigate Metzler’s claims. Finally, on March 15, 2016, the Director issued
       Metzler a third notice of dismissal (substantively identical to the first two). This time,
       however, instead of seeking review before the Commission, Metzler timely filed a civil
       complaint against KSB in the circuit court.
¶8          KSB filed a motion to dismiss Metzler’s complaint. See 735 ILCS 5/2-619(a)(9) (West
       2014) (permitting dismissals where relief is barred by an affirmative matter). In its motion,
       KSB relied on the single sentence in section 7A-102(D)(3) that states, “If the complainant
       chooses to file a request for review with the Commission, he or she may not later commence
       a civil action in a circuit court.” 775 ILCS 5/7A-102(D)(3) (West 2014). According to KSB,
       since Metzler had previously sought review before the Commission from the first and second
       dismissals of his administrative complaint, he could not pursue any discrimination action,
       following the Director’s third dismissal, against KSB in the circuit court. The circuit court
       accepted KSB’s interpretation of section 7A-102(D)(3) and granted the motion to dismiss.
¶9          Metzler appeals, and we reverse. We review the circuit court’s ruling on a motion to
       dismiss, as well as its construction of the Act, de novo. See Lacey v. Village of Palatine, 232
       Ill. 2d 349, 359 (2009). In construing the Act, we consider its plain language. Id. at 361. We
       also consider the statute as a whole, taking into account all of its relevant components. Id.
¶ 10        Here, KSB has focused on a single sentence in section 7A-102(D)(3) to the exclusion of
       the paragraph surrounding that sentence. KSB apparently views the section as applying to
       each charge of discrimination in toto, but when we read the entire section, it is plain that the
       complainant may take new action on each dismissal order issued by the Director. Again,
       section 7A-102(D)(3) provides:
                    “(3) If the Director determines that there is no substantial evidence, the charge
                shall be dismissed by order of the Director and the Director shall give the complainant
                notice of his or her right to seek review of the dismissal order before the Commission

                                                   -3-
               or commence a civil action in the appropriate circuit court. If the complainant
               chooses to have the Human Rights Commission review the dismissal order, he or she
               shall file a request for review with the Commission within 90 days after receipt of the
               Director’s notice. If the complainant chooses to file a request for review with the
               Commission, he or she may not later commence a civil action in a circuit court. If the
               complainant chooses to commence a civil action in a circuit court, he or she must do
               so within 90 days after receipt of the Director’s notice.” (Emphases added.) 775 ILCS
               5/7A-102(D)(3) (West 2014).
¶ 11       Further, we observe that section 7A-102(D)(3) makes no reference to the Administrative
       Review Law (see 735 ILCS 5/3-101 et seq. (West 2014)), which means that a discrimination
       action in the circuit court is a freestanding claim and is not constrained to administrative
       review of the Director’s dismissal order. See, e.g., Exelon Corp. v. Department of Revenue,
       234 Ill. 2d 266, 272 (2009) (discussing limitations on judicial review of administrative
       determinations). Returning to the matter at hand, we note that the parties do not contend that
       section 7A-102(D)(3) is ambiguous, and in the context of this case, we think that it is quite
       clear. The very first sentence of section 7A-102(D)(3) makes plain that review by the
       Commission may be sought from each dismissal order. That is, section 7A-102(D)(3)
       prevents a complainant from seeking review of a dismissal order before the Commission,
       obtaining an unfavorable determination by the Commission, and then commencing an action
       in the circuit court. But section 7A-102(D)(3) does not prevent the complainant from
       commencing a civil action merely because the complainant sought review of an earlier
       dismissal order through the Commission. In other words, once the Commission vacates the
       Director’s dismissal order, the process begins anew.
¶ 12       Finally, we note that Aberman v. Board of Education of the City of Chicago, No.
       12-cv-10181, 2013 WL 5290048 (N.D. Ill. Sept. 17, 2013), a case relied on by KSB as
       persuasive authority, is distinguishable and therefore unpersuasive. The plaintiff in Aberman
       received an adverse decision from the Director. She then sought review of the Director’s
       determination before the Commission and also filed a complaint in the circuit court based on
       the same dismissal order. Then, the plaintiff sought to have the state-court action removed to
       federal district court. The district court dismissed the plaintiff’s complaint, stating that, “[i]n
       electing to proceed before the Commission, Aberman forewent her right to commence a civil
       action in [the] circuit court to litigate her discrimination claims” in state court and, by
       extension, to remove that state-court action to federal court. Aberman, 2013 WL 5290048, at
       *3. In other words, unlike in this case, the plaintiff sought both administrative review before
       the Commission and judicial relief (first in state and then in federal court) based on the same
       dismissal order and not on different ones.
¶ 13       We determine that, under the plain language of section 7A-102(D)(3), each dismissal
       order gives the claimant a new opportunity to pursue either administrative review or judicial
       relief. Therefore, we reverse the judgment of the circuit court of Lee County, which
       dismissed Metzler’s complaint, and we remand the cause for further proceedings.

¶ 14      Reversed and remanded.




                                                    -4-